Matthias, Judge.
In order for a succession to be exempt from taxation under the provision of Section 5731.09, Revised Code, that it is “to or for the use of an institution only of public charity, carried on in whole or in a substantial part within this state,” (1) it must be to or for the use of an institution for the purposes only of public charity, and (2) such public charity must be carried on in whole or in a substantial part within this state. (In re Estate of Bremer, 166 OhioSt. 233, 239, 2 O.O.(2d) 56, approved and followed.)
Judgment affirmed.
*10Taft, C. J., Smith, Herbert, Schneider and Brown, JJ., concur.
O’Neill, J., not participating.
Smith, J., of the Sixth Appellate District, sitting for Zimmerman, J.